 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DAVID ROBERTS,                                        No. 1:21-cv-00700-AWI-SKO (PC)
12                          Plaintiff,                         ORDER ADOPTING FINDINGS AND
13                                                             RECOMMENDATIONS, DENYING
               v.
                                                               MOTION TO PROCEED IN FORMA
14       SENIOR ACCOUNTING, et al.,                            PAUPERIS, AND DISMISSING ACTION
                                                               WITHOUT PREJUDICE
15                          Defendants.
                                                               (Doc. Nos. 2, 7)
16

17            Plaintiff David Roberts is a state prisoner proceeding pro se in this civil rights action
18   brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United States magistrate
19   judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20            On April 30, 2021, the assigned magistrate judge filed findings and recommendations,
21   recommending that Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) be denied, and
22   that this action be dismissed without prejudice, because Plaintiff has accrued more than three
23   “strike” dismissals under 28 U.S.C. § 1915(g) and the allegations in his complaint fail to show
24   that he is under imminent danger of serious physical injury.1 Doc. No. 7. The magistrate judge
25   provided Plaintiff 14 days to file objections to the findings and recommendations. Id. at 3.
26   Plaintiff has not filed any objections, and the time to do so has passed.
27
     1
       The magistrate judge also noted that Plaintiff failed to exhaust administrative remedies prior to filing suit as
28   required by the Prison Litigation Reform Act, which provides an alternative ground for dismissing this action. Doc.
     No. 7 at 2.
 1            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

 3   findings and recommendations to be supported by the record and proper analysis.

 4            Accordingly, IT IS HEREBY ORDERED that:

 5            1. The findings and recommendations issued on April 30, 2021 (Doc. No. 7) are

 6               ADOPTED in full;

 7            2. Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is DENIED;

 8            3. This action is DISMISSED without prejudice to refiling upon prepayment of the filing

 9               fee; and,

10            4. The Clerk of the Court is directed to close this case.

11
     IT IS SO ORDERED.
12

13   Dated:    June 2, 2021
                                                   SENIOR DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
